SUMMARY ORDER
Defendants appeal from their convictions entered by the United States District Court for the Southern District of New York (Stein, /.). We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
Defendants argue: (1) the District Court erred by admitting evidence obtained from phone taps; (2) the District Court erred by denying a motion to sever the trials of the two defendants; (3) the District Court erred by admitting statements of one defendant about the involvement of the other; (4) there was not sufficient evidence to prove the single charged conspiracy or that there was an impermissible variance from the charged conspiracy; (5) the District Court erred by admitting improper evidence of uncharged acts that described activity that was not part of the alleged conspiracy; (6) there was insufficient evidence of drug type and quantity; (7) the District Court erred in instructing the jury about drug type and quantity; (8) the Government violated Defendants’ due process rights. We affirm for substantially the reasons expressed by the careful and thorough District Court orders.
We have reviewed all of Defendants’ claims and find them meritless. Accordingly, the judgment of the District Court is AFFIRMED.